DETAILED ACTION
This action is responsive to the application No. 16/345,627 filed on April 26, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 08/12/2022 responding to the Office action mailed on 05/13/2022, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-8 and 21-29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Syu (US 2017/0062452) in view of Mason (US 2016/0379943).

Regarding Claim 1, Syu (see, e.g., Fig. 1A and annotated Fig. 1A), teaches a microelectronic device comprising:
an insulating substrate 110 (see, e.g., par. 0015);
a RF transistor layer 112 disposed on the insulating substrate 110 with the RF transistor layer 112 including RF transistors 116 (see, e.g., pars. 0015, 0018), the RF transistor layer 112 comprising a Group III-V material layer directly on the insulating substrate 110 (see, e.g., par. 0015); and
an interconnect structure 128/136 disposed on the RF transistor layer 112, the interconnect structure 128/136 including at least one layer of dielectric material 136 and a conductive layer 128 having a plurality of conductive lines (see, e.g., par. 0018), and the interconnect structure 128/136 comprising a passive device PD, the passive device PD vertically over a first RF transistor 116 or a second RF transistor 116 of the RF transistors 116 of the RF transistor layer 112 (see, e.g., par. 0019),
wherein:
the interconnect structure 128/136 electrically couples the passive device PD to the first RF transistor 116 and to the second RF transistor 116 of the RF transistors 116 of the RF transistor layer 112 (see, e.g., pars. 0018-0019).
Syu is silent with respect to the claim limitation that the RF transistor layer includes RF transistors for microwave frequencies.
Mason (see, e.g., Figs. 2A-2F, 5-7), in similar RF devices to those of Syu, on the other hand, teaches that the RF transistor layer 105 includes RF transistors for microwave frequencies, with the passive device 125 vertically over a first RF transistor or a second RF transistor of the RF transistors of the RF transistor layer 105, wherein the interconnect structure 115/120 electrically couples the passive device 125 to the first RF transistor and to the second RF transistor of the RF transistors of the RF transistor layer 105, to be advantageously used in a variety of electronic devices including, consumer electronic products, parts of the consumer electronic products, electronic test equipment, cellular communications infrastructure such as a base station, etc., (see, e.g., pars. 0055-0056, 0075).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Syu’s device, an RF transistor layer including RF transistors for microwave frequencies, as taught by Mason, to be advantageously used in a variety of electronic devices including, consumer electronic products, parts of the consumer electronic products, electronic test equipment, cellular communications infrastructure such as a base station.

Regarding the claim limitation that the passive device is vertically over one or more of the RF transistors of the RF transistor layer, placing the passive device vertically over one or more of the RF transistors or to a side of the one or more of the RF transistors, would not modify the operation of the device since the particular placement of the passive device is an obvious matter of design choice.  See, for example, Mason, who shows in Fig. 1A and describes in par. [0056] that in some embodiments, the passive RF element 125 can be created from some portion or all of the metal layers in metal stack 115 plus element 125, not just element 125 alone.
Like Mason, Syu (see, e.g., Fig. 1A) also shows a passive metal stack 128 and layers above it over one or more of the RF transistors 116.
It would have been obvious to one of ordinary skill in the art at the time of filing to rearrange the location of the passive device with no change in the device’s function, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See In re Japikse, 181, F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding the claim limitation that the interconnect structure electrically couples the passive device to the first RF transistor and to the second RF transistor of the RF transistors of the RF transistor layer, in a semiconductor device comprising a plurality of transistors and passive elements, all these elements are electrically coupled by the interconnect structure.

Regarding Claim 2, Syu and Mason teach all aspects of claim 1.  Mason (see, e.g., Figs. 4A-4F), teaches that the microelectronic device comprises a monolithic microwave integrated circuit (see, e.g., pars. 0006-0007, 0059).

Regarding Claim 8, Syu and Mason teach all aspects of claim 1.  Syu (see, e.g., Fig. 1A), teaches that the conductive layer 128 comprises low loss inductors (see, e.g., par. 0019).

Regarding Claim 21, Syu (see, e.g., Fig. 1A), teaches a computing device, comprising:
a microelectronic device 100a, comprising:
an insulating substrate 110 (see, e.g., par. 0015);
a RF transistor layer 112 disposed on the insulating substrate 110 with the RF transistor layer 112 including RF transistors 116 (see, e.g., pars. 0015, 0018), the RF transistor layer 112 comprising a Group III-V material layer directly on the insulating substrate 110 (see, e.g., par. 0015); and
an interconnect structure 128/136 disposed on the RF transistor layer 112, the interconnect structure 128/136 including at least one layer of dielectric material 136 and a conductive layer 128 having a plurality of conductive lines (see, e.g., par. 0018), and the interconnect structure 128/136 comprising a passive device PD, the passive device PD vertically a first RF transistor 116 or a second RF transistor 116 of the RF transistors 116 of the RF transistor layer 112 (see, e.g., par. 0019),
wherein:
the interconnect structure 128/136 electrically couples the passive device PD to the first RF transistor 116 and to the second RF transistor 116 of the RF transistors 116 of the RF transistor layer 112 (see, e.g., pars. 0018-0019).
Syu is silent with respect to the claim limitations of a board and a component coupled to the board, and that the RF transistor layer includes RF transistors for microwave frequencies.  Mason (see, e.g., Figs. 2A-2F, 5-7), in similar RF devices to those of Syu, on the other hand, teaches a board 602 and a component coupled to the board 602, the component including a microelectronic device 100A (see, e.g., par. 0071), with the RF transistor layer 105 including RF transistors for microwave frequencies, with the passive device 125 vertically over a first RF transistor or a second RF transistor of the RF transistors of the RF transistor layer 105, wherein the interconnect structure 115/120 electrically couples the passive device 125 to the first RF transistor and to the second RF transistor of the RF transistors of the RF transistor layer 105, to be advantageously used in a variety of electronic devices including, consumer electronic products, parts of the consumer electronic products, electronic test equipment, cellular communications infrastructure such as a base station, etc., (see, e.g., pars. 0055-0056, 0075).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Syu’s device, a board and a component coupled to the board, the component including a microelectronic device, with the RF transistor layer including RF transistors for microwave frequencies, as taught by Mason, to be advantageously used in a variety of electronic devices including, consumer electronic products, parts of the consumer electronic products, electronic test equipment, cellular communications infrastructure such as a base station, etc.
Regarding the claim limitation that the interconnect structure electrically couples the passive device to the first RF transistor and to the second RF transistor of the RF transistors of the RF transistor layer, in a semiconductor device comprising a plurality of transistors and passive elements, all these elements are electrically coupled by the interconnect structure.
See also the comments stated above in claim 1 regarding rearranging of parts which are considered repeated here.

Regarding Claim 22, Syu and Mason teach all aspects of claim 21.  Mason (see, e.g., Figs. 2A-2F, 5-7), teaches a memory 814 coupled to the board 602 (see, e.g., par. 0079).  

Regarding Claim 23, Syu and Mason teach all aspects of claim 21.  Mason (see, e.g., Figs. 2A-2F, 5-7), teaches a communication chip coupled to the board 602 (see, e.g., pars. 0075-0076).  

Regarding Claim 24, Syu and Mason teach all aspects of claim 21.  Mason (see, e.g., Figs. 2A-2F, 5-7), teaches a camera coupled to the board 602 (see, e.g., par. 0075).  

Regarding Claim 25, Syu and Mason teach all aspects of claim 21.  Mason (see, e.g., Figs. 2A-2F, 5-7), teaches a battery 804 coupled to the board 602 (see, e.g., par. 0076).  

Regarding Claim 26, Syu and Mason teach all aspects of claim 21.  Mason (see, e.g., Figs. 2A-2F, 5-7), teaches an antenna 840 coupled to the board 602 (see, e.g., par. 0076).  

Regarding Claim 27, Syu and Mason teach all aspects of claim 21.  Mason (see, e.g., Figs. 2A-2F, 5-7), teaches that the component is a packaged integrated circuit die (see, e.g., pars. 0073, 0078).  

Regarding Claim 28, Syu and Mason teach all aspects of claim 21.  Mason (see, e.g., Figs. 2A-2F, 5-7), teaches that the component is selected from the group consisting of a processor, a communications chip, and a digital signal processor (see, e.g., par. 0075).  

Regarding Claim 29, Syu and Mason teach all aspects of claim 21.  Mason (see, e.g., Figs. 2A-2F, 5-7), teaches that the computing device is selected from the group consisting of a mobile phone, a laptop, a desk top computer, a server, and a set-top box (see, e.g., par. 0075).

    PNG
    media_image1.png
    430
    486
    media_image1.png
    Greyscale

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Syu (US 2017/0062452) in view of Mason (US 2016/0379943) and further in view of Reynolds (US 2018/0158754).

Regarding Claim 3, Syu and Mason teach all aspects of claim 1.  Syu (see, e.g., Fig. 1A), teaches that the insulating substrate 110 comprises SiO2 (see, e.g., par. 0015).  Syu/Mason are silent with respect to the claim limitation that the insulating substrate comprises a quartz substrate.  
Syu/Mason disclose the claimed invention except for the use of SiO2 instead of quartz for the insulating substrate.  Reynolds (see, e.g., pars. 0018, 0026, Table A), on the other hand, teaches that quartz and SiO2 are equivalent materials known in the art for their use as insulating layers.  Therefore, because these insulating materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute quartz for SiO2 since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Regarding Claim 4, Syu and Mason teach all aspects of claim 1.  Syu (see, e.g., Fig. 1A), teaches that the insulating substrate 110 comprises SiO2 (see, e.g., par. 0015).  Syu/Mason are silent with respect to the claim limitation that the insulating substrate comprises a Boron Nitride substrate, an Alumina substrate, or an Aluminum Nitride substrate (see, e.g., par. 0028).
Syu/Mason disclose the claimed invention except for the use of SiO2 instead of Boron Nitride, Alumina, or Aluminum Nitride for the insulating substrate.  Reynolds (see, e.g., pars. 0018, 0026, Table A), on the other hand, teaches that Boron Nitride, Alumina, Aluminum Nitride and SiO2 are equivalent materials known in the art for their use as insulating layers.
See also the comments stated above in claim 3 which are considered repeated here.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Syu (US 2017/0062452) in view of Mason (US 2016/0379943) and further in view of Ishikura (US 2011/0233559).

Regarding Claim 5, Syu and Mason teach all aspects of claim 1.  Syu/Mason do not teach that the insulating substrate has a resistivity that is significantly greater than 10 kilo ohm centimeters.
Ishikura, on the other hand, teaches that generally, in order to amplify the RF power efficiently, the amplified power should be put out without power loss.  If the substrate is semi-insulating or has a high resistivity, the FET puts out the amplified power efficiently.  Also, in order to decrease the substrate parasitic capacitance, it is desirable to use a high-resistivity Si substrate having a resistivity of 1.0x102 Ωcm or more (from 1.0x102 to 1.0x106 Ωcm (see, e.g., pars. 0010, 0013).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Syu’s/Mason’s device an insulating substrate having a resistivity that is significantly greater than 10 kilo ohm centimeters, as taught by Ishikura, to amplify the RF power efficiently and to decrease the substrate parasitic capacitance. 

Response to Arguments
Applicant’s arguments filed on 08/12/2022 with respect to the rejection of claims 1 and 21 have been fully considered but are not persuasive.

The Applicants argue:
Syu does not disclose metal stack 128 as being coupled to the right FET 116 of the device layer 112, let alone being electrically coupled to the right FET 116 of the device layer 112.

The examiner responds:
Syu (see, e.g., Fig. 1A), teaches a plurality of transistors 116 in an RF transistor layer 112 and passive metal stack comprising metal layer 128 and layers above it vertically over one or more of the RF transistors 116 of the RF transistor layer 112 and electrically coupled to the transistors 116 of the RF transistor layer 112.  In the semiconductor device of Syu, comprising millions of transistors, all the different elements are electrically coupled by the metal layer 128.  Moreover, Mason clearly shows that all the transistors in semiconductor layer 105 are coupled by passive metal stack 115 (see, e.g., Mason, par. 0055).

The Applicants argue:
Mason does not disclose passive metal stack 115 as electrically coupling the passive device 125 to a second field effect transistor.  Thus, with respect to amended claims 1 and 21, Mason fails to cure the above noted deficiencies of Syu.

The examiner responds:
Mason (see, e.g., par. 005), clearly teaches that the SOI device 100 includes at least one active RF element formed in active semiconductor material 105.  The RF element formed in the active semiconductor material 105 includes at least one transistor.  The active RF element may be formed with CMOS, bi-CMOS, or other types of transistors.  The active RF element includes an RF amplifier, filter, or switch, or one or more of a diode, field effect transistor, or varactor.-7-Serial No.: 16/345,627Examiner: Graces, Nelson Y.Attorney Docket No. P109541Art Unit: 2814

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814